--------------------------------------------------------------------------------

Exhibit 10.15
 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO SHARES OF UNITED
SECURITY BANCSHARES' COMMON STOCK SHALL BE ISSUED PURSUANT HERETO UNLESS THE
UNITED SECURITY BANCSHARES 2005 STOCK OPTION PLAN SHALL HAVE FIRST BEEN APPROVED
BY THE SHAREHOLDERS OF UNITED SECURITY BANCSHARES.
 
UNITED SECURITY BANCSHARES
 
INCENTIVE STOCK OPTION AGREEMENT
 
This Incentive Stock Option Agreement (the "Agreement") is made and entered into
as of the 7th day of February, 2010, by and between United Security Bancshares,
a California corporation (the "Company"), and Richard B. Shupe ("Optionee");
 
WHEREAS, pursuant to the United Security Bancshares 2005 Stock Option Plan (the
"Plan"), a copy of which is attached hereto, the Administrator of the Plan has
authorized granting to Optionee an incentive stock option to purchase all or any
part of Twenty-Five Thousand (25,000) authorized but unissued shares of the
Company's common stock at the price of Four Dollars and Seventy-five Cents
($4.75) per share, such option to be for the term and upon the terms and
conditions hereinafter stated;
 
NOW, THEREFORE, it is hereby agreed:
 
1. Grant of Option. Pursuant to said action of the Administrator, the Company
hereby grants to Optionee the option to purchase, upon and subject to the terms
and conditions of the Plan which is incorporated in full herein by this
reference, all or any part of Twenty-Five Thousand (25,000) shares of the
Company's common stock (hereinafter called "stock") at the price of Four Dollars
and Seventy-five Cents ($4.75) per share, which price is not less than one
hundred percent (100%) of the fair market value of the stock (or not less than
110% of the fair market value of the stock for Optionee-shareholders who own
securities possessing more than ten percent (10%) of the total combined voting
power of all classes of securities of the Company) as of the date of action of
the Administrator granting this option.
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.15

2. Exercisabilitv. This option shall be exercisable as to:
 


Number of Shares
Vesting Date
5,000
February 7, 2011
5,000
February 7,2012
5,000
February 7, 2013
5,000
February 7, 2014
5,000
February 7, 2015

 
This option shall remain exercisable as to all vested shares until February 7,
2020 (but not later than ten (10) years from the date this option is granted)
unless this option has expired or terminated earlier in accordance with the
provisions hereof or in the Plan. Subject to paragraphs 4 and 5, shares as to
which this option becomes exercisable pursuant to the foregoing provision may be
purchased at any time prior to expiration of this option.
 
3. Exercise of Option. This option may be exercised by written notice
(substantially in the form as that which is attached as Exhibit A) delivered to
the Company stating the number of shares with respect to which this option is
being exercised, together with (a) cash in the amount of the purchase price of
such shares, or (b) subject to applicable law, with the Company's stock
previously acquired by Optionee and held by Optionee for a period of at least
six months. Notwithstanding the foregoing, in the event Optionee does exercise
the option by utilizing (b) above, Optionee should obtain tax advice as to the
consequences of such action. Not less than ten (10) shares may be purchased at
anyone time unless the number purchased is the total number which may be
purchased under this option and in no event may the option be exercised with
respect to fractional shares. Upon exercise, Optionee shall make appropriate
arrangements and shall be responsible for the withholding of any federal and
state taxes then due.
 
4. Cessation of Employment. If Optionee shall cease to be an employee of the
Company or a subsidiary corporation, this option shall expire three (3) months
thereafter, except (i) as provided in Paragraphs 2, 5 and 6 hereof in which case
the option shall expire as provided in those sections and (ii) when the Optionee
is changing his or her status from employee or employee-director to director, in
which case such stock option shall be converted to a nonqualified stock option
three months and one day following such change in status. During the
aforementioned tlrree (3) month period this option shall be exercisable only as
to those installments, if any, which had accrued as of the date when Optionee
ceased to be an employee of the Company or a subsidiary corporation.

 
2

--------------------------------------------------------------------------------

 
Exhibit 10.15

5. Termination of Emplovment for Cause. If Optionee's employment with the
Company or a subsidiary corporation is terminated for cause, this option shall
expire thirty (30) days from the date of such termination. Termination for cause
shall include, but not be limited to, termination for malfeasance or gross
misfeasance in the performance of duties or conviction of a crime involving
moral turpitude, and, in any event, the determination of the Board of Directors
with respect thereto shall be final and conclusive.
 
6. Nontransferabilitv~ Death or Disability of Optionee. This option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during Optionee's lifetime only by Optionee. If Optionee dies
while serving as an employee of the Company or a subsidiary corporation, or
during the tlrree (3) month period referred to in Paragraph 4 hereof, this
option shall expire one (1) year after the date of Optionee's death or on the
day specified in Paragraph 2 hereof, whichever is earlier. After Optionee's
death but before such expiration, the persons to whom Optionee's rights under
this option shall have passed by will or by the laws of descent and distribution
or the executor or administrator of Optionee's estate shall have the right to
exercise this option as to those shares for which installments had accrued under
Paragraph 2 hereof as of the date on which Optionee ceased to be an employee of
the Company or a subsidiary corporation.
 
If Optionee terminates his or her employment because of disability (as defined
in Section 22(e)(3) of the Code), Optionee may exercise this option to the
extent he or she is entitled to do so at the date of termination, at any time
within one (1) year of the date of termination, or before the expiration date
specified in Paragraph 2 hereof, whichever is earlier.
 
7. Employment. This Agreement shall not obligate the Company or a subsidiary
corporation to employ Optionee for any period, nor shall it interfere in any way
with the right of the Company or a subsidiary corporation to reduce Optionee's
compensation.

 
3

--------------------------------------------------------------------------------

 
Exhibit 10.15

8. Privileges of Stock Ownership. Optionee shall have no rights as a shareholder
with respect to the Company's stock subject to this option until the date of
issuance of stock certificates to Optionee. Except as provided in the Plan, no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such stock certificates are issued.
 
9. Modification and Termination. The rights of Optionee are subject to
modification and termination upon the occurrence of certain events as provided
in Sections 13 and 14 of the Plan.
 
10. Notification of Sale. Optionee agrees that Optionee, or any person acquiring
shares upon exercise of this option, will notify the Company not more than five
(5) days after any sale or other disposition of such shares.
 
11. Representations of Optionee. No shares issuable upon the exercise of this
option shall be issued and delivered unless and until the Company has complied
with all applicable requirements of California and federal law and of the
Securities and Exchange Commission and the California Department of
Corporations, as necessary, pertaining to the issuance and sale of such shares,
and all applicable listing requirements of the securities exchanges, if any, on
which shares of the Company of the same class are then listed. Optionee agrees
to ascertain that such requirements shall have been complied with at the time of
any exercise of this option. In addition, if the Optionee is an "affiliate" for
purposes of the Securities Act of 1933, there may be additional restrictions on
the resale of stock, and Optionee therefore agrees to ascertain what those
restrictions are and to abide by the restrictions and other applicable federal
and state securities laws.
 
Furthermore, the Company may, if it deems appropriate, issue stop transfer
instructions against any shares of stock purchased upon the exercise of this
option and affix to any certificate representing such shares the legends which
the Company deems appropriate.
 
Optionee represents that the Company, its directors, officers, employees and
agents have not and will not provide tax advice with respect to the option, and
Optionee agrees to consult with his or her own tax advisor as to the specific
tax consequences of the option, including the application and effect of federal,
state, local and other tax laws.

 
4

--------------------------------------------------------------------------------

 
Exhibit 10.15

12. Notices. Any notice to the Company provided for in this Agreement shall be
addressed to it in care of its President or Chief Financial Officer at its main
office and any notice to Optionee shall be addressed to Optionee's address on
file with the Company or a subsidiary corporation, or to such other address as
either may designate to the other in writing. Any notice shall be deemed to be
duly given if and when enclosed in a properly sealed envelope and addressed as
stated above and deposited, postage prepaid, with the United States Postal
Service. In lieu of giving notice by mail as aforesaid, any written notice under
this Agreement may be given to Optionee in person, and to the Company by
personal delivery to its President or Chief Financial Officer.
 
13. Incentive Stock Option. This Agreement is intended to be an incentive stock
option agreement as defined in Section 422 of the Code; provided, however, that
if the option shall fail to constitute an incentive stock option for any reason,
the option shall thereafter be governed by the provisions of the Plan regarding
nonqualified stock options.
 
 
5

--------------------------------------------------------------------------------

 
Exhibit 10.15

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

OPTIONEE    UNITED SECURITY BANCSHARES               By:
/s/ Richard B. Shupe
  By:
  /s/ Ronnie Miller
   
Richard B. Shupe
   
Ronnie Miller – Vice Chairman
                                By:
 /s/ Kenneth L. Donahue
         
Kenneth L. Donahue – Asst. Secretary
 

 
 
6

--------------------------------------------------------------------------------

 
Exhibit 10.15


EXHIBIT A
 
NOTICE OF STOCK OPTION EXERCISE
 
Mr. Ken Donahue
Chief Administrative Officer/ Assistant Secretary
United Security Bancshares 2126 Inyo Street
Fresno, California 93721
 
Dear Mr. Donahue:
 
Pursuant to my incentive stock option agreement
dated                               , I am exercising my stock option to
acquire                             shares of common stock of United Security
Bancshares. I am also enclosing payment by means of (cash in the amount of
$                 , orqualifying shares of United Security Bancshares having a
fair market value) equal to the sum of the option exercise price.
 
I further acknowledge that United Security Bancshares makes no representations
as to federal or state tax matters, and that I am to consult with my own tax
attorney or tax accountant for advice with respect to the exercise of my stock
option and the effect of the sale of the option shares. [(For executive officers
of the Company or insiders of the Company) I further acknowledge that I am an
affiliate or insider of United Security Bancshares and that federal securities
laws are applicable to the exercise of the stock option and any subsequent sale
of the option shares including the applicability of the Securities Act of 1933
and Rule 144 (both dealing with the sale of shares by an affiliate). I agree to
comply with such securities laws and rules.]
 
 

  Sincerely,           Name of Optionee

 
 
7

--------------------------------------------------------------------------------